


HOLLY LOGISTIC SERVICES, L.L.C.
ANNUAL INCENTIVE PLAN


(As Amended and Restated Effective November 27, 2012)


1.     INTENT.


    The purpose of this Annual Incentive Plan (the "Plan") is to motivate
management and the employees of Holly Logistic Services, L.L.C. (the "Company")
and its affiliates who perform services for the Company and for Holly Energy
Partners, L.P., a Delaware limited partnership, and its subsidiaries (the
"Partnership") to collectively produce outstanding results, encourage superior
performance, increase productivity, and aid in attracting and retaining key
employees.


2.     PLAN GUIDELINES.


    The administration of the Plan and any potential awards granted pursuant to
the Plan is subject to the determination by the Compensation Committee of the
Company's Board of Directors (the "Compensation Committee") that the performance
goals for the applicable periods have been achieved. The Plan is an additional
compensation program designed to encourage Plan participants (designated by the
Compensation Committee) to exceed specified objective performance targets for
the designated period. The Compensation Committee will review performance
results for the designated performance period, and thereafter will determine
whether or not to approve awards under the Plan.


3.     PERFORMANCE TARGETS.


3.1     DESIGNATION OF PERFORMANCE TARGETS. The Company's Chief Executive
Officer shall recommend, subject to the Compensation Committee's approval, the
performance measures and performance targets to be used for each performance
period (a "Performance Period") in determining the bonus amounts to be paid as a
result of the Plan. The length of each Performance Period shall be established
by the Committee in its sole discretion. Performance targets may be based on
Partnership, business unit and/or individual achievements, or any combination of
these, or on such other factors as the Company's Chief Executive Officer,
subject to the approval of the Compensation Committee, may determine. Different
performance targets may be established for different participants for any
Performance Period. Satisfactory results, as determined by the Compensation
Committee in its sole discretion, must be achieved in order for an award to be
made pursuant to the Plan.


3.2     EQUITABLE ADJUSTMENT TO PERFORMANCE TARGETS. At its discretion, the
Compensation Committee may adjust performance measure results for extraordinary
events or accounting adjustments resulting from significant asset purchases or
dispositions or other events not contemplated or otherwise considered by the
Compensation Committee when the performance measures and targets were set.


4.     PARTICIPANTS.


    The Compensation Committee, in consultation with the Company's Chief
Executive Officer, will designate members of management and employees of the
Company and its affiliates as eligible to participate in the Plan. Employees so
designated shall be referred to as "Participants."



1



--------------------------------------------------------------------------------




5.     PARTICIPATION LEVELS.


    A Participant's designated level of participation in the Plan, or target
bonus, will be determined under criteria established or approved by the
Compensation Committee for that Performance Period. Levels of participation in
the Plan may vary according to a Participant's position and the relative impact
such Participant can have on the Company's and/or affiliates' operations. Care
will be used in communicating to any participant his performance targets and
potential performance amount for a Performance Period. The amount of target
bonus a participant may receive for any Performance Period, if any, will depend
upon the performance level achieved (unless waived) for that Performance Period,
as determined by the Compensation Committee. No Participant shall have any claim
to be granted any award under the Plan, and there is no obligation for
uniformity of treatment of Participants. The terms and conditions of awards need
not be the same respecting each Participant.


6.     AWARD PAYOUT.


    Awards typically will be determined after the end of the Performance Period.
Awards will be paid in cash annually, unless otherwise determined by the
Compensation Committee; provided, that, in no event will awards be paid to
Participants later than March 15 of the calendar year following the calendar
year to which such award relates; provided, that if the Compensation Committee's
determination is not complete by such day, such that calculation of the amount
of such award is not administratively practicable as of March 15, the award
shall still be treated as being paid no later than March 15 if payment of the
award is made during the first taxable year of the Participant in which
calculation of the award amount is administratively practicable. The
Compensation Committee will have the discretion, by Participant and by grant, to
reduce (but not to increase) some or all of the amount of any award that
otherwise would be payable by reason of the satisfaction of the applicable
performance targets. In making any such determination, the Compensation
Committee is authorized to take into account any such factor or factors it
determines are appropriate, including but not limited to Company, business unit
and individual performance; provided, however, that the exercise of such
negative discretion with respect to one Participant may not be used to increase
the amount of any award otherwise payable to another Participant.


7.    TERMINATION OF EMPLOYMENT.


    Termination of a Participant's employment for any reason prior to payout of
an award under the Plan will result in the Participant's forfeiture of any
right, title or interest in any such award, unless and to the extent waived by
the Compensation Committee in its sole discretion.


8.     AMENDMENT AND TERMINATION.


    The Compensation Committee, at its sole discretion, may amend the Plan or
terminate the Plan at any time.


9.     ADMINISTRATION.


    The Compensation Committee may delegate the responsibility for the
administration and operation of the Plan to the Chief Executive Officer (or
designee) of the Company or any participating affiliate. The Compensation
Committee (or the person(s) to which administrative authority has been
delegated) shall have the authority to interpret and construe any and all
provisions of the Plan, including all performance targets and whether and to
what extent achieved. Any determination made by the Compensation Committee (or
the

2



--------------------------------------------------------------------------------




person(s) to which administrative authority has been delegated) shall be final
and conclusive and binding on all persons.


10.     INDEMNIFICATION.


    Neither the Company, nor any participating affiliate, nor the Board of
Directors of the Company or any participating affiliate, nor any member of any
committee of the Board of Directors or any participating affiliate, nor any
employee of the Company or any participating affiliate shall be liable for any
act, omission, interpretation, construction or determination made in connection
with the Plan in good faith; and the members of the Company's Board of
Directors, the Compensation Committee and/or the employees of the Company or any
participating affiliate shall be entitled to indemnification and reimbursement
by the Company to the maximum extent permitted by law in respect of any claim,
loss, damage or expense (including counsel's fees) arising from their acts,
omission and conduct in their official capacity with respect to the Plan.


11.     GENERAL PROVISIONS.


11.1     NON-GUARANTEE OF EMPLOYMENT. Nothing contained in this Plan shall be
construed as a contract of employment between the Company and/or a participating
affiliate and a Participant, and nothing in this Plan shall confer upon any
Participant any right to continued employment with the Company or a
participating affiliate, or to interfere with the right of the Company or a
participating affiliate to terminate a Participant's employment, with or without
cause.


11.2     INTERESTS NOT TRANSFERABLE. No benefits under the Plan shall be subject
in any manner to alienation, sale, transfer, assignment, pledge, attachment or
other legal process, or encumbrance of any kind, and any attempt to do so shall
be void.


11.3     FACILITY PAYMENT. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Compensation Committee or its
designee, is unable to properly manage his or her financial affairs, may be paid
to the legal representative of such person, or may be applied for the benefit of
such person in any manner which the Compensation Committee or its designee may
select, and each participating affiliate shall be relieved of any further
liability for payment of such amounts.


11.4     CONTROLLING LAW. To the extent not superseded by federal law, the law
of the State of DELAWARE, without regard to its choice of law principles, shall
be controlling in all matters relating to the Plan.


11.5     NO RIGHTS TO AWARD. No person shall have any claim to be granted any
award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of awards need not be the same with
respect to each recipient.



3



--------------------------------------------------------------------------------




11.6     SEVERABILITY. If any Plan provision or any award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
person or award, or would disqualify the Plan or any award under the law deemed
applicable by the Compensation Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Compensation Committee,
materially altering the intent of the Plan or the award, such provision shall be
stricken as to such jurisdiction, person or award and the remainder of the Plan
and any such award shall remain in full force and effect.


11.7     NO TRUST OR FUND CREATED. Neither the Plan nor any award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any participating affiliate pursuant to
an award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating affiliate.


11.8     HEADINGS. Headings are given to the sections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision of it.


11.9     TAX WITHHOLDING. The Company and/or any participating affiliate may
deduct from any payment otherwise due under this Plan to a Participant (or
beneficiary) amounts required by law to be withheld for purposes of federal,
state or local taxes.


11.10    COMPLIANCE WITH SECTION 409A OF THE CODE. This Plan is intended to
comply with or be exempt from and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent. Payment under this Plan shall be
made in a manner that will comply with or be exempt from Section 409A of the
Code, including regulations or other guidance issued with respect thereto,
except as otherwise determined by the Committee. The applicable provisions of
Section 409A of the Code are hereby incorporated by reference and shall control
over any contrary provisions herein that conflict therewith.



4

